        Case 7:21-cv-00027 Document 1 Filed on 01/19/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
                  Plaintiff,              §
                                          §
v.                                        §     CASE NO.: 7:21-CV- 027
                                          §
1.100 ACRES OF LAND, MORE OR LESS,        §
SITUATE IN STARR COUNTY, STATE OF         §
TEXAS; AND DANIEL VALDEZ, JR.,            §
                                          §
                  Defendants.             §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being



                                              Page 1 of 3
      Case 7:21-cv-00027 Document 1 Filed on 01/19/21 in TXSD Page 2 of 3




acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Megan Eyes________________
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff


                                             Page 2 of 3
Case 7:21-cv-00027 Document 1 Filed on 01/19/21 in TXSD Page 3 of 3




                                      and

                              By:     s/ Jose Angel Flores, Jr. ________
                                      JOSE ANGEL FLORES, JR.
                                      Assistant United States Attorney
                                      Southern District of Texas No. 61877
                                      Texas Bar No. 07164450
                                      11204 McPherson Road, Suite 100A
                                      Laredo, TX 78045-6576
                                      Telephone: (956) 723-6523
                                      Facsimile: (956) 790-1789
                                      E-mail: Jose.Flores@usdoj.gov
                                      Attorney for Plaintiff




                             Page 3 of 3
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 1 of 9




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 2 of 9




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 3 of 9




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-4077
Owner: Daniel Valdez, Jr.
Acres: 1.100

BEING a 1.100 acre (47,899 square feet) parcel of land out of Porción 75, Ancient
Jurisdiction of Mier, Mexico, now Starr County, Texas, also being out of the Florencia
Gonzales Grant, Abstract 95, and a portion of a called 1.10 acre tract of land described in
a deed dated March 27, 2015, from Maria Isabel Vera to Daniel Valdez, Jr., recorded in
Volume 1442, Page 706, of the Official Records of Starr County, Texas (O.R.S.C.T.), said
1.100 acre parcel being more particularly described by metes and bounds as follows:

COMMENCING at a point for reference at a 5/8-inch iron rod with unreadable cap
found on the south line of 4th Street for the common northeast corner of a called 0.30 of
one acre tract of land, described in a deed dated August 5, 2004, from Maria Isabel Vera
to Victor A. Lozano and wife, Diana V. Lozano, recorded in Volume 1009, Page 756, of
the O.R.S.C.T., and the northwest corner of a called 0.2976 of one acre tract of land
described in a deed dated September 25, 2008, from Yuliana Valdez to Daniel Valdez, Jr.,
recorded in Volume 1219, Page 786, of the O.R.S.C.T., thence as follows:

SOUTH 12°42’30” EAST, along the common east line of said 0.30 of one acre tract of
land and the west line of said called 0.2976 of one acre tract, at a distance of 130.00 feet
pass the southwest corner thereof a northwest corner of a called 1.10 acre tract of land
described in a deed dated March 27, 2015, from Maria Isabel Vera to Daniel Valdez, Jr.,
recorded in Volume 1442, Page 706, of the O.R.S.C.T., and continuing a total distance of
176.01 feet to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-4076-1=4077-
1” set for the northeast corner and POINT OF BEGINNING of the parcel described
herein, having a coordinate value of N = 16,671,659.022 and E = 828,340.510, said point
bears SOUTH 40°24’10” WEST, a distance of 3,742.90 feet from United States Army
Corps of Engineers Control Point No. S135, thence as follows;

THENCE, NORTH 69°03’36” EAST, departing said common line, over and across said
1.10 acre tract, a distance of 177.00 feet to a 5/8-inch iron rod with aluminum cap stamped
“RGV-RGC-4077-2” set for an angle point of the parcel described herein;

THENCE, NORTH 22°36’05” EAST, continuing over and across said 1.10 acre tract, a
distance of 84.54 feet to a 1/2-inch iron rod found on the common east line of said 1.10
acre tract and the west line of a called 4.372 acre tract of land described in a deed dated
June 8, 1999, from Franco Perez to Romeo and Norma E. Benitez, recorded in Volume
957, Page 566, of the O.R.S.C.T., in which the description and included survey, plot within
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 4 of 9




                                  SCHEDULE C (Cont.)

Tract 106 and adjoin Tract 117 of Porción 75, however the land is called in said deed to be
in Tract 117 and is subject to revision, for the northeast corner of the parcel described
herein;

THENCE, SOUTH 38°51’21” EAST, along said common line, a distance of 265.77 feet
to an unmarked point at the north line of the Rio Grande River (as of the time of this survey)
for the southeast corner of the parcel described herein;

THENCE, departing said common line, along the north river line of the Rio Grande River
the following directions and distances, approximating the north river line as of the time of
this survey;

THENCE: SOUTH 81°30’44” WEST, a distance of 162.96 feet to an unmarked point;

THENCE: SOUTH 78°46’59” WEST, a distance of 178.70 feet to an unmarked point;

THENCE, NORTH 12°42’30” WEST, departing the north line of the Rio Grande River,
along said common east line of said 0.30 of one acre tract of land and a west line of said
called 1.10 acre tract, passing at a distance of 76.00 feet a found fence corner post and
continuing a total distance of 127.60 feet to the POINT OF BEGINNING and containing
1.100 acres (47,899 square feet) of land.
Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 5 of 9



                            SCHEDULE D

                            MAP or PLAT

                      LAND TO BE CONDEMNED
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 6 of 9




                            SCHEDULE D (Cont.)




Tract: RGV-RGC-4077
Owner: Daniel Valdez, Jr.
Acres: 1.100
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 7 of 9



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-4077
Owner: Daniel Valdez, Jr.
Acres: 1.100

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 8 of 9




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is TWENTY TWO

THOUSAND SIX HUNDRED SIXTY SIX DOLLARS AND NO/100 ($22,666.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
 Case 7:21-cv-00027 Document 1-1 Filed on 01/19/21 in TXSD Page 9 of 9




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Daniel Valdez, Jr.                           RGV-RGC-4077
                                              Deed of Gift, Document #2015-322934;
 Roma, Texas 78584                            Recorded 30 March 2015, Official
                                              Records of Starr County, Texas
 Ameida Salinas                               Starr County Tax Assessor-Collector
 100 N. FM 3167, Suite 201                    Property Account ID 96635
 Rio Grande City, Texas 78582
                           Case 7:21-cv-00027 Document 1-2 Filed on 01/19/21 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    1.100 ACRES OF LAND, MORE OR LESS, SITUATE IN STARR
                                                                                                            COUNTY, STATE OF TEXAS; AND DANIEL VALDEZ, JR.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant STARR
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Megan Eyes, Assistant United States Attorney, SDTX, 1701 W. Bus.
Hwy. 83, Suite 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/19/2021                                                              /S/ Megan Eyes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
